Erazer, J.
This case is before us upon the evidence, which was very conflicting, the finding upon the issues depending much upon the credit due to the witnesses. It is, therefore, peculiarly a case in which this court cannot disturb the finding. Indeed, we are not prepared to say that *493the weight of the evidence does not appear to sustain that finding.
J. E. McDonald, A. L. JRoache, E. M. McDonald, and «T. W. Mchol, for appellant.
A. Gr. Porter, B. Harrison, and W. P. Fishback, for appellee.
Affirmed, with five per cent, damages and costs.